Exhibit 10.8

 

Executive Form

FY 2020

 

RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2013 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2013 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.Notice of Grant; Acceptance of Agreement.  Pursuant to the Plan and subject to
the terms and conditions set forth herein and therein, the Corporation hereby
grants to the Grantee the number of RSUs indicated on the Notice of Grant
attached hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  Grantee will be deemed to accept the terms and conditions of this
Agreement by clicking the “Accept” button on the Award Acceptance screen with
regard to the RSUs.   By accepting the Agreement, the Grantee agrees to be bound
by the terms of the Plan and this Agreement and further agrees that all the
decisions and determinations of the Committee shall be final and binding.

 

2.Incorporation of Plan.  The Plan is incorporated by reference and made a part
of this Agreement, and this Agreement shall be subject to the terms of the Plan,
as the Plan may be amended from time to time. The RSUs granted herein constitute
an Award within the meaning of the Plan and in the event of any conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern.

 

3.Terms of Restricted Stock Units.  The grant of RSUs provided in Section 1
hereof shall be subject to the following terms, conditions and restrictions:

 

(a)Each RSU (collectively “Restricted Units”) shall convert into one share of
the Company’s common stock, $.01 par value per share (the “Common Stock”).  The
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in shares of the Common Stock in respect
of the RSUs until such RSUs have vested and converted into shares of Common
Stock (hereinafter “RSU Shares”).  

 

(b)Should any dividends be declared and paid with respect to the shares of
Common Stock during the period between (a) the Grant Date and (b) the Vesting
Date (i.e., shares of Common Stock issuable under the Restricted Units are not
issued and outstanding for purposes of entitlement to the dividend), the Company
shall credit to a dividend equivalent bookkeeping account (the “Dividend
Equivalent Account”) the value of the dividends that would have been paid if the
outstanding Restricted Units at the time of the declaration of the dividend were
outstanding shares of Common Stock.  At the same time that the corresponding
Restricted Units are converted to shares of Common Stock and distributed to the
Grantee as set forth in Section 4, the Company shall pay to the Grantee a lump
sum cash payment equal to the value of the dividends credited to the Grantee’s
Dividend Equivalent Account that correspond to such Restricted Units; provided,
however, that any dividends that were credited to the Grantee’s Dividend
Equivalent Account that are attributable to Restricted Units that have been
forfeited as provided in this Agreement shall be forfeited and not payable to
the Grantee.  No interest shall accrue on any dividend equivalents credited to
the Grantee’s Dividend Equivalent Account.

 

1

--------------------------------------------------------------------------------

 

(c)The Restricted Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution. Any attempt to transfer Restricted Units in contravention of this
Section is void ab initio. Restricted Units shall not be subject to execution,
attachment or other process.  

 

(d)Forfeiture of Restricted Units and RSU Shares on Certain Conditions. Grantee
hereby acknowledges that the Hexcel Group has given or will give Grantee access
to certain confidential, proprietary or trade secret information, which the
Hexcel Group considers extremely valuable and which provides the Hexcel Group
with a competitive advantage in the markets in which the Hexcel Group develops
or sells its products.  The Grantee further acknowledges that the use of such
information by Grantee other than in furtherance of Grantee’s job
responsibilities with the Hexcel Group would be extremely detrimental to the
Hexcel Group and would cause immediate and irreparable harm to the Hexcel
Group.  In exchange for access to such confidential, proprietary or trade secret
information, Grantee hereby agrees as follows:

 

(i)Notwithstanding anything to the contrary contained in this Agreement, should
the Grantee breach the “Protective Condition” (as defined in Section 3(d)(ii)),
then (A) any Restricted Units, to the extent not previously converted into RSU
Shares and distributed to the Grantee, shall immediately be forfeited upon such
breach, (B) the Grantee shall immediately deliver to the Company the number of
RSU Shares previously distributed to the Grantee during the 180-day period prior
to the termination of the Grantee’s employment with any member of the Hexcel
Group and (C) if any RSU Shares were sold during the 180-day period immediately
prior to such termination of employment in an arms’ length transaction or
disposed of in any other manner, the Grantee shall immediately deliver to the
Company all proceeds of such arms’ length sales and if disposed of otherwise
than in arms’ length sale, the Fair Market Value of such RSU Shares determined
at the time of disposition.  The RSU Shares and proceeds to be delivered under
clauses (B) and (C) may be reduced to reflect the Grantee’s liability for taxes
payable on such RSU Shares and/or proceeds.  

 

(ii)“Protective Condition” shall mean that (A) the Grantee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with any member of the Hexcel Group signed by the Grantee, or
otherwise imposed on Grantee by applicable law, and (B) during the time Grantee
is employed by any member of the Hexcel Group and for a period of one year
following the termination of the Grantee’s employment with any member of the
Hexcel Group, the Grantee does not (1) engage, in any capacity, directly or
indirectly, including but not limited to as employee, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than a 5% equity interest in any enterprise), in any business enterprise
then engaged in competition with the business conducted by the Hexcel Group
anywhere in the world; provided, however, that the Grantee may be employed by a
competitor of the Hexcel Group within such one year period so long as the duties
and responsibilities of Grantee’s position with such competitor do not involve
the same or substantially similar duties and responsibilities as those performed
by the Grantee for any member of the Hexcel Group in a business segment of the
new employer which competes with the business segment(s) with which the Grantee
worked or had supervisory authority over while employed by any member of the
Hexcel Group during the twelve (12) months immediately preceding the date on
which the Grantee’s employment terminates, (2) employ or attempt to employ,
solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Grantee or any other Person, of any Person who was at the date
of termination of the Grantee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of any member of the
Hexcel Group with whom the Grantee worked closely or was an employee with whom
the Grantee worked closely or had supervisory authority over during the twelve
months immediately preceding the date on which the Grantee’s employment
terminates or (3) disparage any member of the Hexcel Group, any of its
respective current or former directors, officers or employees or any of its
respective products (notwithstanding the foregoing, to the extent Grantee is a
California based employee, then foregoing clauses (1) and (2) shall not apply).

2

--------------------------------------------------------------------------------

 

 

(iii)In the event Section 3(d)(i) or Section 3(d)(ii) is unenforceable in the
jurisdiction in which the Grantee is employed on the date hereof, such section
nevertheless shall be enforceable to the full extent permitted by the laws of
any jurisdiction in which the Company shall have the ability to seek remedies
against the Grantee arising from any activity prohibited by this Section 3(d).

 

(iv)Notwithstanding any other provision in the Plan or this Agreement to the
contrary, whenever the Company may be entitled or required by law, Company
policy, including, without limitation, any applicable clawback, recoupment or
other policies of the Company relating to the RSU Shares, or the requirements of
an exchange on which the Company’s shares are listed for trading, to cause an
Award to be forfeited or to recoup compensation received by the Grantee pursuant
to the Plan, including recovery of shares distributed or the proceeds of shares
sold or transferred, the Grantee shall accept such forfeiture and comply with
any Company request or demand for recoupment of compensation received.

 

4.Vesting and Conversion of Restricted Units.  Subject to Section 5, the
Restricted Units shall vest and be converted into an equivalent number of RSU
Shares that will be immediately distributed to the Grantee at the rate of
33-1/3% of the Restricted Units on each of the first three anniversaries of the
Grant Date (each such date a “Vesting Date”).  The vesting of the Restricted
Units is cumulative, but shall not exceed 100% of the RSU Shares subject to the
Restricted Units.  If the foregoing schedule would produce fractional RSU Shares
on a Vesting Date, the number of RSU Shares for which the Restricted Units
becomes vested on such Vesting Date shall be rounded down to the nearest whole
RSU Share, with the portion that did not become vested as provided above,
because of the rounding down, shall become vested on the third anniversary of
the Grant Date so that the entire portion of the Restricted Units is vested on
the third anniversary of the Grant Date, provided that the Grantee has not had a
termination of employment prior to such date, except as provided in Section 5
below.  

 

5.Termination of Employment; Change in Control.

 

(a)For purposes of the grant hereunder, any transfer of employment by the
Grantee within the Hexcel Group or any other change in employment that does not
constitute a “separation from service” within the meaning of Section 1.409A-1(h)
of the Treasury Regulations (or any successor provision), shall not be
considered a termination of employment by the applicable member of the Hexcel
Group.  Any change in employment that does constitute a “separation from
service” within the meaning of Section 1.409A-1(h) of the Treasury Regulations
(or any successor provision) shall be considered a termination of employment.

 

(b)Subject to Section 5(d), if the Grantee’s employment with a member of the
Hexcel Group terminates due to death or upon a Qualifying Termination, all
Restricted Units shall immediately vest, be converted into RSU Shares and be
distributed to the Grantee’s personal representative within 30 days of the date
of such termination.  If the Grantee’s employment with a member of the Hexcel
Group terminates due to the Grantee’s Retirement (as defined in the last Section
hereof) or termination by the Hexcel Group following the Grantee’s Disability
(as defined in the last Section hereof), all Restricted Units shall continue to
vest (and be converted into an equivalent number of RSU Shares that will be
distributed to the Grantee) in accordance with Section 4 above. If, following
Grantee’s Retirement or termination by the Hexcel Group following the Grantee’s
Disability, the Grantee dies prior to the third anniversary of the Grant Date,
then all Restricted Units shall immediately vest, be converted into RSU Shares
and be distributed to the Grantee’s personal representative within 30 days of
the date of such death.

 

3

--------------------------------------------------------------------------------

 

(c)If the Grantee’s employment with a member of the Hexcel Group terminates for
any reason other than due to death, Disability or Retirement, the Grantee shall
forfeit all unvested Restricted Units.

 

(d)Notwithstanding any other provision contained herein or in the Plan, in the
event of a Change in Control (as defined in the last Section hereof), and
provided Grantee has been continuously employed with the Hexcel Group from the
Grant Date through the date of such event or has terminated employment prior to
the date of such event due to Retirement or termination by the Hexcel Group
following the Grantee’s Disability, then all Restricted Units shall immediately
vest, be converted into RSU Shares and be distributed to the Grantee within 30
days of the date of such Change in Control; provided that this Section 5(d)
shall not apply as a result of the consummation of the merger (the “Woodward
Merger”) contemplated by the AGREEMENT AND PLAN OF MERGER, dated as of January
12, 2020, by and among the Company, Woodward, Inc., and Genesis Merger Sub, Inc.
Notwithstanding anything herein to the contrary, the provisions of the Plan
applicable to an event described in Article X(d) of the Plan, which would
include a Change in Control, shall apply to the Restricted Units and, in such
event, the Committee may take such actions as it deemed appropriate pursuant to
the Plan, consistent with the requirements of the Applicable Regulations (as
defined below).

 

6.Issuance of Shares.  Any RSU Shares to be issued to the Grantee under this
Agreement may be issued in either certificated form, or in uncertificated form
(via the Direct Registration System or otherwise).

 

7.Taxes.  Upon the conversion into RSU Shares of some or all of the Restricted
Units, absent a notification by the Grantee to the Company which is received by
the Company at least three business days prior to the date of such conversion to
the effect that the Grantee will pay to the Company or its Subsidiary by check
or wire transfer any taxes (“Withholding Taxes”) the Company reasonably
determines it or its Subsidiary is required to withhold under applicable tax
laws with respect to the Restricted Units which are the subject of such
conversion, the Company will reduce the number of RSU Shares to be distributed
to the Grantee in connection with such conversion by a number of RSU Shares the
Fair Market Value on the date of such conversion of which is equal to the total
amount of Withholding Taxes; provided, however, that, even in the absence of
such notification from the Grantee, the Committee shall retain the discretion at
all times to require the Grantee to pay to the Company or its Subsidiary by
check or wire transfer the Withholding Taxes.  In the event the Grantee elects
to pay to the Company or its Subsidiary the Withholding Taxes with respect to
the conversion of some or all of the Restricted Units by check or wire transfer,
the Company's obligation to deliver RSU Shares shall be subject to the payment
in available funds by the Grantee of all Withholding Taxes with respect to the
Restricted Units which are the subject of such conversion.  The Company or its
Subsidiary shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to the Grantee any federal, state, local
or other taxes required to be withheld with respect to such payment.

 

8.No Guarantee of Employment.  Nothing set forth herein or in the Plan shall
confer upon the Grantee any right of continued employment for any period by the
Hexcel Group, or shall interfere in any way with the right of the Hexcel Group
to terminate such employment.

 

9.Section 409A.

 

(a)It is intended that this Agreement comply in all respects with the
requirements of Section 409A of the Code and applicable Treasury Regulations and
other generally applicable guidance issued thereunder (collectively, the
“Applicable Regulations”), and this Agreement shall be interpreted for all
purposes in accordance with this intent.  

 

4

--------------------------------------------------------------------------------

 

(b)Notwithstanding any term or provision of this Agreement (including any term
or provision of the Plan incorporated in this Agreement by reference), the
parties hereto agree that, from time to time, the Company may, without prior
notice to or consent of the Grantee, amend this Agreement to the extent
determined by the Company, in the exercise of its discretion in good faith, to
be necessary or advisable to prevent the inclusion in the Grantee’s gross income
pursuant to the Applicable Regulations of any compensation intended to be
deferred hereunder. The Company shall notify the Grantee as soon as reasonably
practicable of any such amendment affecting the Grantee.

 

(c)In the event that the RSU Shares issuable or amounts payable under this
Agreement are subject to any taxes, penalties or interest under the Applicable
Regulations, the Grantee shall be solely liable for the payment of any such
taxes, penalties or interest.  Although the Company intends to administer the
Plan and this Agreement to prevent adverse taxation under the Applicable
Regulations, the Company does not represent nor warrant that the Plan or this
Agreement complies with any provision of federal, state, local or other tax law.

 

(d)Except as otherwise specifically provided herein, the time for distribution
of the RSU Shares as provided in Sections 4, 5(b) and 5(d) shall not be
accelerated or delayed for any reason, unless to the extent necessary to comply
with or permitted under the Applicable Regulations.

 

(e)Notwithstanding any term or provision of this Agreement to the contrary, if
the Grantee is a specified employee (as defined in Section 409A(a)(2)(B)(i) of
the Code) as of the date of his or her termination of employment, then any RSU
Shares issuable or amounts payable to the Grantee under this Agreement on
account of his or her termination of employment shall be issued or paid to the
Grantee upon the later of (i) the date such RSU Shares or amounts would
otherwise be issuable or payable to the Grantee under this Agreement without
regard to this Section 9(e) and (ii) the date which is six months following the
date of the Grantee’s termination of employment.  The preceding sentence shall
not apply in the event Grantee’s termination of employment is due to his or her
death.  If the Grantee should terminate employment for a reason other than his
or her death but subsequently die during the six-month period described in
subclause (ii) of the first sentence above, such six-month period shall be
deemed to end on the date of the Grantee’s death.

 

10.Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Grantee.

 

11.Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

12.Governing Law/Jurisdiction/Resolution of Disputes.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA,
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an Employment Dispute
Tribunal, to be held in the state of Connecticut, USA in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

5

--------------------------------------------------------------------------------

 

 

13.Miscellaneous.  This Agreement cannot be changed or terminated orally. This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof. This Agreement inures to the benefit of, and is
binding upon, the Company and its successors-in-interest and its assigns, and
the Grantee, the Grantee’s heirs, executors, administrators and legal
representatives. The section headings herein are intended for reference only and
shall not affect the interpretation hereof.

 

14.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

15.Definitions.  For purposes of this Agreement:

 

(a)“Cause” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(b)“Change in Control” shall have the meaning ascribed to such term in the
Executive Severance Agreement or Executive Severance Policy, as applicable;

 

(c)“Disability” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(d)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended;

 

(e)“Executive Severance Agreement” shall mean the Executive Severance Agreement
between the Company and the Grantee, as amended from time to time;

 

(f)“Executive Severance Policy” shall mean the Executive Severance Policy
adopted by the Committee, and which applies to a termination of employment of a
Grantee who has received an offer letter of employment from the Company that
expressly extends the provisions of such Policy to such Grantee;

 

(g)“Good Reason” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable.

 

(h)“Hexcel Group” shall mean the Company and its Subsidiaries;

 

(i) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) of the Exchange Act and
shall include “persons acting as a group” within the meaning of Section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any successor provision);

 

(j)“Qualifying Termination” shall mean a termination of Grantee’s employment
with a member of the Hexcel Group without Cause or for Good Reason, in each case
during the twenty-four month period beginning on the date of the consummation of
the Woodward Merger;

 

(k)“Retirement” shall mean termination of the Grantee’s employment with a member
of the Hexcel Group, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Hexcel Group; and

 

(l)“Subsidiary” shall mean any “subsidiary” of the Company within the meaning of
Rule 405 under the Securities Act.

 

6

--------------------------------------------------------------------------------

 

Annex A

 

NOTICE OF GRANT

RESTRICTED STOCK UNIT AGREEMENT

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted Restricted Stock Units in accordance with the terms
of this Notice of Grant and the Restricted Stock Unit Agreement to which this
Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Restricted Stock Unit Agreement.

 

Grantee

 

Grant Date

 

Aggregate Number of RSUs Granted

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Restricted Stock Unit Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Restricted Stock Unit Agreement as
of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Gail E. Lehman

 

 

Executive Vice President

 

7